Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/19/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant argues that the prior art doesn’t teach the previously amended limitation that requires the controller being a handheld controller. The examiner agrees and the rejection is accordingly withdrawn. However, upon further consideration a new ground of rejection is made in view of Nelson et al. (US 2018/0143625 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et et.(US 9,447,563 B2) hereinafter Ike. in view of Nelson et al. (US 2018/0143625 A1) hereinafter Nelson.
Regarding Claim 1 Ike teaches a controller (Fig 2) for operating a hydraulic system ( Fig 2) with an axis of operation, a battery ( 109) with a battery ( 109) output, and a direct current (DC) hydraulic pump ( 103) (pump displacement is controlled by current applied to adjuster 104) , the controller (9, 101) comprising: an axis switch ( 9, 101L) having an axis switch configured  to be in operative position in operative communication with the axis of operation (operation of cylinders 4) in the hydraulic system ( Fig 2); and a trigger switch ( 110, 101R) having a trigger switch position configured to modulate a battery 
Nelson teaches a control device for an earth moving machine (see Fig 1). Nelson further teaches the control device being configured to operate the machine (100) not only manually via an operator sitting in a cabin but also remotely using a mobile handheld remote control device (Fig 1-2, Par. 0020). Nelson further teaches such a control arrangement allows remote operability and ability to operate the machine in challenging environments (Fig 1,2  and Par.0104).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ike to include the teachings of Nelson by including a handheld controller with the control arrangement of Ike in order to allow remote operability and ability to operate the machine in challenging environments.  
Regarding Claim 2 Ike teaches the hydraulic system ( Fig 2) has a receiver (part of the controller that receives signals) and the controller (9, 101) further comprises a transmitter (19, 101Lb, 101Rb) configured to transmit the axis switch position and the trigger switch position of the trigger switch ( 110, 101R) to the receiver (part of the controller that receives signals) of the hydraulic system ( Fig 2)
Regarding Claim 3 Ike teaches the axis switch ( 9, 101L) is a two-way momentary switch (Fig 2)
Regarding Claim 4 Ike teaches the trigger switch ( 110, 101R) is a variable speed switch (Fig 2).
Regarding Claim 5 Ike teaches a machine with an axis of operation; a directional valve  ( 102) operatively connected to the axis of operation; a direct current (DC) hydraulic pump ( 103) operatively connected to the directional valve (102); a hand held controller (9, 101) (levers being held by hand) comprising an axis switch (9, 101L) having an axis switch position and a trigger switch (110, 101R)  having a trigger switch position; a battery ( 109) with a battery output; and a command center (32) in electrical communication with the hydraulic pump ( 103), the handheld controller (9, 101), and the battery ( 109); whereby the handheld controller (9, 101) communicates the trigger switch position to the command center (32) to modulate a battery control signal to vary atleast one of electrical voltage and electrical current provided to the DC hydraulic pump ( 103) (Fig 2);
Regarding Claim 6 Ike teaches operation of the axis switch ( 9, 101L) corresponds to the operation of the directional valve  ( 102) and operation of the trigger switch ( 110, 101R) corresponds to the battery ( 109) output provided to the hydraulic pump ( 103) (Fig 2).
Regarding Claim 7 Ike teaches both the axis switch ( 9, 101L) and the trigger switch ( 110, 101R) are closed prior to the operation of the axis of operation (operation of cylinders 4) (Fig 2).
Regarding Claim 8 Ike teaches the axis switch ( 9, 101L)is a two-way momentary switch (Fig 2).
Regarding Claim 9 Ike teaches the trigger switch ( 110, 101R) is a variable-speed switch (Fig 2)
Regarding Claim 10 Ike teaches the battery output provided to the pump ( 103) is within a predetermined range and determined by the trigger switch position of the trigger switch (110, 101R)  which is communicated to the command control (32) which adjusts regulator (104)(Fig 2)
Regarding Claim 11 Ike teaches the predetermined current output range is customizable through a graphic user interface (30-33) of an electronic device (30-33) (Fig 2).
Regarding Claim 12 Ike teaches a ramp-rate of battery output provided to the pump ( 103) is predetermined by the command control (32) (Fig 2).
Regarding Claim 13 Ike teaches the ramp-rate of battery output is customizable through a graphic user interface (30-33) of an electronic device (30-33) (Fig 2).
Regarding Claim 14 Ike as modified above teaches the handheld controller (par.0020)(Los Mode) communicates to the command center via wirless communication (par.0025) and input data is received by transiver (160) (see Nelson Par.0025).
Regarding Claim 15 Ike teaches a method of operating an axis of operation (operation of cylinders 4)on a machine, the method comprising the steps of: providing a directional valve (102) operatively connected to the axis of operation (operation of cylinders 4); providing a direct current (DC) hydraulic pump ( 103) operatively connected to the directional valve ( 102); providing a battery( 109) with a batteryoutput; Ike as modified above by nelson further teaches providing a handheld controller (Fig 2); activating the directional valve (102); and delivering electrical current or voltage by handheld controller to the  DC hydraulic pump ( 103) (Fig 2).
Regarding Claim 16 Ike teaches; providing a command center ( 32)in electrical communication with the hydraulic pump ( 103), the handheld controller (9, 101), and the battery( 109); delivering a command from the handheld controller to the command center ( 32) to activate the directional valve (102) (Fig 2); and delivering a command from the handheld controller (9, 101) to the command center ( 32) to provide battery( 109) output to the DC hydraulic pump ( 103) (Fig 2).
Regarding Claim17 Ike teaches the controller further comprises an axis switch ( 9, 101L)and a trigger switch (110, 101R), both configured to be in communication with the command center (32), whereby operation of the axis switch ( 9, 101L)corresponds to the operation of the directional valve ( 102)and operation of the trigger switch ( 110, 101R)corresponds to the battery( 109) output provided to the hydraulic pump ( 103)
Regarding Claim 18 Ike teaches both the axis switch ( 9, 101L)and the trigger switch ( 110, 101R)are closed prior to the operation of the axis of operation (operation of cylinder 4)(Fig 2)
Regarding Claim 19 Ike teaches the axis switch ( 9, 101L)is a two-way momentary switch (Fig 2)
Regarding Claim 20 Ike teaches the trigger switch ( 110, 101R)is a variable-speed switch (Fig 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/             Primary Examiner, Art Unit 3745